DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited by claims 2-4 respectively in combination of the features recited by of claim 1 must be shown or the feature(s) canceled from the claim(s). For example, claim 1 is directed to the third embodiment illustrated by FIG. 18 of the instant application. FIG. 18 does not illustrate a partitioning material filled the gap between the plurality of metal bonding pads as recited by claim 2. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is directed to the third embodiment of FIG. 18 of the instant application. In the third embodiment, the plurality of metal bonding pads are separated from the substrate by the plurality of under-bump metal structures below the metal bonding pads; a gap is between each adjacent pair of the plurality of metal . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2015/0287696) in view of Cich (US 2015/0155439).
Regarding claim 1, Ueda discloses, in FIGS. 1A-1B and in related text, a transfer carrier, adapted to be connected to an electrode of a micro light-emitting element and transfer the micro light-emitting element, comprising: 
a transfer substrate (1, un-oxidized portion); 
a plurality of metal bonding pads (21, AuSn) disposed on the transfer substrate, and every two of the plurality of metal bonding pads that are adjacent to each other being spaced apart from each other through a gap; 
a plurality of under-bump metal structures (11, Au) respectively located between the transfer substrate and the plurality of metal bonding pads; and 
a barrier layer (silicon oxide film on surface of substrate 1, for example, as illustrated in FIG. 4) located between the plurality of under-bump metal structures and the transfer substrate,

Ueda disclose a material for the plurality of metal bonding pads is AuSn; a material for the plurality of under-bump metal structures is Au; the barrier layer is silicon oxide film.
Ueda does not explicitly disclose wherein the plurality of under-bump metal structures are wettable to the plurality of metal bonding pads which are molten, wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten.
Cich teaches gold provides a wetting surface for molten AuSn; silicon oxide provides dewetting surface for molten AuSn (see Cich, [0426]). Thus Cich teaches wherein the plurality of under-bump metal structures are wettable to the plurality of metal bonding pads which are molten, wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten.
Ueda and Cich are analogous art because they both are directed to semiconductor device packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ueda with the features of Cich because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ueda to include wherein the plurality of under-bump metal structures are wettable to the plurality of metal bonding pads which are molten, wherein the barrier layer is non-wettable to the plurality of metal bonding pads which are molten, as taught by Cich, because of high interfacial energy between 
Regarding claim 5, Ueda in view of Cich teaches the carrier of claim 1.
Ueda discloses wherein each of the plurality of under-bump metal structures (11) is made of Ti, Pt, Au, Al, Ni, Cr or alloy thereof, and the barrier layer is made of SiNx or SiO2 (see discussion on claim 1 above).
Regarding claim 6, Ueda in view of Cich teaches the carrier of claim 1.
Ueda discloses wherein a surface of the barrier layer (oxidized surface of substrate 1) exposes to outside (see Ueda, FIGS. 1A-1B).
Regarding claim 7, Ueda in view of Cich teaches the carrier of claim 1.
Ueda discloses wherein the barrier layer (oxidized surface of substrate 1) has a larger area than the plurality of under-bump metal structures (21) (see Ueda, FIGS. 1A-1B).
Regarding claim 8, Ueda in view of Cich teaches the carrier of claim 1.
Ueda discloses wherein the barrier layer (oxidized surface of substrate 1) extends through a region where the gap (between adjacent metal bonding pads 21) exists (see Ueda, FIGS. 1A-1B).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Cich, and further in view of Kurita (US 2009/0137082).
Regarding claim 2, Ueda in view of Cich teaches the carrier of claim 1.
Ueda does not explicitly disclose a partitioning material filled in the gap, wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten.

Kurita also teaches the partitioning material is insulator such as silicon oxide (see Kurita, [0049], [0149]). Ueda discloses a material for the plurality of metal bonding pads is AuSn (see discussion on claim 1 above). Since Cich teaches silicon oxide provides dewetting surface for molten AuSn (see discussion on claim 1 above), Cich together with Kurita teaches wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten.
Ueda and Kurita are analogous art because they both are directed to semiconductor device packaging and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ueda with the features of Kurita because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Ueda to include a partitioning material filled in the gap, wherein the partitioning material is non-wettable to the plurality of metal bonding pads which are molten, as taught by Kurita and Cich, in order to provide an insulator film (see Kurita, [0049]), and because of high interfacial energy between molten AuSn and silicon oxide (see Cich, [0426]).
Regarding claim 4, Ueda in view of Cich, and further in view of Kurita teaches the carrier of claim 2.
Since Ueda discloses the barrier layer (oxidized surface of substrate 1) is between the plurality of metal bonding pads (21) and the substrate (1) and extending below the gap between the plurality of metal bonding pads (see Ueda, FIGS. 1A-1B), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811